ALLOWANCE
Claims 18-37 are allowed. Claims 1-17 remain canceled.
This application is a continuation of U.S. 10,353,563 filed 6/9/2012 which claims priority to PCT/US2012/041772 filed 6/8/2012 which claims priority to provisional application 61/494862 filed 6/8/2011.
The terminal disclaimer was filed and approved on 12/2/2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: The Independent claims describe receiving at a client, control command via user interaction and includes a gesture. The client identifies the gesture and transition graphics from the received control command. The transition graphics providing screen transition effect for updated screen data. Updated screen data is received from a server based on the gesture and control command. The client embeds transition graphics between current screen data and the server retrieved updated data thereby providing the screen transition effect for display. Applicant’s specification describes in paragraph 42 that the operating system on the client device converts simple control commands such as ‘page down’ by embedding between frames the desired transition effect different from the traditional approach for interpreting commands which lack any animation graphics. Using claimed features the client-side application provides the ability to incorporate newer features via updated mapping tables, sooner at the client device to enable rendering of data via transition animations not typically available at the server application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
References Cited
7.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Oliver et al. (U.S. Pub 2014/0002376) discloses “Method And Apparatus For Providing Shortcut Touch Gestures With Haptic Feedback”
Gouglev et al. (U.S. 8,762,840) discloses “Elastic Canvas Visual Effects In User Interface”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
12/31/2020